Citation Nr: 1626866	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus.  

2.  Entitlement to service connection for residuals of right shoulder injury.

3.  Entitlement to service connection for residuals of right sacrum injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran served on active duty from April 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for an injured right scapula (shoulder) and right sacrum disabilities.  

This appeal also arises from a July 2013 rating decision in which the RO, in pertinent part, granted service connection for bilateral pes planus and assigned an initial 30 percent rating, effective May 30, 2012.  

The Veteran timely perfected an appeal as to each of the foregoing issues.  See notices of disagreement dated July and September 2013; December 2013 VA Form 9. 

The Veteran requested a Board hearing on his December 2013 VA Form 9 but, in May 2016, he informed VA that he was unable to attend the hearing and requested that his appeal be forwarded to the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to reimbursement of emergency medical care expenses has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has been productive of occasions of extreme tenderness, but there is no evidence of additional pronounced symptoms, such as marked pronation or marked inward displacement and severe spasm of the tendo Achilles on manipulation at any point.  

2.  At no time prior to the filing of the claim, or during the pendency of the claim, has the Veteran been diagnosed with a right shoulder disability or manifested persistent or recurrent right shoulder symptoms that have been attributed to an actual disability.  

3.  At no time prior to the filing of the claim, or during the pendency of the claim, has the Veteran been diagnosed with a right sacrum disability or manifested persistent or recurrent symptoms that have been attributed to an actual disability.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).  

2.  The criteria for service connection for residuals of a right shoulder injury are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for residuals of a right sacrum injury are not met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the increased rating claim on appeal, the Veteran has appealed with respect to the propriety of the initially assigned disability rating after the original grant of service connection for bilateral pes planus.  Because service connection was granted, the claim has been substantiated and no additional notice is required as to the downstream issue involving entitlement to an increased rating.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the service connection claims on appeal, a pre-rating letter in June 2012 informed the Veteran of the information and evidence necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claims on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and record.  The Veteran has not identified any additional outstanding records relevant to the appeal that have not been requested or obtained.

The Veteran was also afforded a VA foot examination in conjunction with the increased rating claim on appeal in July 2013 and the April 2014 VA ankle examination also briefly addressed the Veteran's bilateral pes planus disability.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral pes planus, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, no further examination is necessary.

The Board notes that VA has not arranged for VA medical examination and/or opinion in connection with the claims for service connection for the claimed right shoulder or right sacrum disabilities; however, as explained in more detail below, no such examination and opinion is required.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  

The July 2013 rating decision on appeal granted service connection for bilateral pes planus and assigned an initial 30 percent rating, effective from May 30, 2012.  The Veteran perfected an appeal as to the initial rating assigned, asserting that his pes planus warrants a disability rating higher than 30 percent.  

The Veteran's bilateral pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 which provides that, for a bilateral disability, a zero percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  

The Board also points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

During the July 2013 VA foot examination, objective examination revealed pain accentuated on use and manipulation of the feet, as well as swelling on use and characteristic calluses on both feet.  There was also extreme tenderness on the plantar surfaces of both feet, as well as decreased longitudinal arch height with weight-bearing in both feet.  There was, however, no objective evidence of marked deformity or pronation; nor was there evidence of inward bowing, displacement, or severe spasm of the Achilles tendon, and the weight-bearing line did not fall over or medial to the great toe on either foot.  The examiner noted that the Veteran's symptoms were not relieved by arch supports, but he also stated that he did not anticipate any change in range of motion or functional loss due to pain, flare-ups, or repetitive use.  The examiner also opined that the Veteran's bilateral pes planus did not impact his ability to work.  

The Veteran was afforded a VA ankle examination in April 2014 wherein the examiner noted that the Veteran's pes planus was mild with some loss of longitudinal arch with weight-bearing.  The examiner also noted the Veteran did not use orthotics and that there was no other deformity, further noting that the Veteran's pes planus was not severe and did not cause any significant foot or Achilles deformity.  

The evidentiary record also contains VA treatment records dated from September 2004 to January 2016 which do not contain any relevant complaints or treatment for bilateral pes planus during the time period in question, i.e., since the May 2012 effective date of service connection.  

Based on the foregoing, the Board finds the Veteran's service-connected bilateral pes planus more nearly approximates a severe disability as contemplated by the 30 percent rating under DC 5276.  In making this determination, the Board notes that the Veteran's disability has been manifested by pain accentuated on use and manipulation of the feet, as well as swelling on use, characteristic calluses, and decreased longitudinal arch height with weight-bearing in both feet.  While his pes planus is not shown to be manifested by objective evidence of marked deformity, which is one of the characteristics contemplated for a severe disability under the 30 percent rating, the Board finds probative that he experiences all of the other symptoms specifically contemplated by the 30 percent rating.  

In this context, the Board notes there is evidence of extreme tenderness on the plantar surfaces of the Veteran's feet and that his symptoms are not improved by orthotics, both of which are characteristics listed for a higher 50 percent rating.  Nevertheless, the evidence does not reflect that the Veteran's disability is manifested by other pronounced symptoms of pes planus, such as marked pronation or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Therefore, the Board finds the preponderance of the evidence reflects that the Veteran's service-connected bilateral pes planus more nearly approximates the level of severe disability contemplated by the 30 percent rating, but no higher, under DC 5276.  

In making this determination, the Board has considered whether a rating higher than 30 percent may be granted based upon additional functional loss due to pain, weakness, excess fatigability, or incoordination, including during flare-ups.  See DeLuca, supra.  However, the lay and medical evidence of record does not reflect that the Veteran's experiences flare-ups, additional symptoms, or increased functional impairment at various times or with varying activities.  In fact, the July 2013 VA examiner stated that he did not anticipate any change in the Veteran's range of motion or functional loss due to pain, flare-ups, or repetitive use.  As such, a higher disability rating is not warranted based upon DeLuca, supra, and the provisions of 38 C.F.R. §§ 4.40, 4.45.  

The Board has considered the applicability of alternative diagnostic codes but finds that no higher rating is assignable.  However, there is no lay or medical evidence of record that shows the Veteran's bilateral pes planus is, or has ever been, manifested by weak foot, claw foot (pes cavus), Morton's neuroma, hallux valgus, hallux rigidus, hammertoes, or other foot deformity.  Moreover, there is no allegation or indication that the Veteran's feet are manifested by malunion or nonunion of tarsal or metatarsal bones.  Therefore, the DCs 5277 to 5283 are not for application in this case.  See 38 C.F.R. § 4.71a, DCs 5277 to 5283.  

The Board has specifically considered whether it would be more appropriate to rate the Veteran's bilateral pes planus under DC 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  As discussed previously, the preponderance of the evidence shows the Veteran's bilateral pes planus disability more nearly approximates the level of severe disability contemplated by the 30 percent rating under DC 5276.  Notably, DC 5284 also provides a 30 percent rating for a severe foot disability and the Veteran's bilateral foot disability is manifested by symptoms that are specifically covered under DC 5276.  Therefore, the Board finds that the general criteria under DC 5284 do not provide a basis to assign a higher rating than those currently assigned at any point during the appeal period.  Thus, the disability in question is not shown to involve any factors warranting evaluation under any other provisions of VA's rating schedule. 

In summary, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 30 percent for service-connected bilateral pes planus.  In making these determinations, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has considered whether the Veteran's service-connected bilateral pes planus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus disability with the established criteria found in the rating schedule and finds that the Veteran's symptoms are fully addressed by the rating criteria under which his disability is rated.  In particular, the rating criteria contemplate the Veteran's symptoms of pain on use and manipulation of the feet, swelling, and calluses, and the Board notes that the criteria authorize a higher rating when warranted by the symptomatology and impairment shown.  There is no indication or argument that the Veteran's bilateral pes planus is manifested by symptoms, or results in functional impairment, that are not adequately contemplated by the rating criteria or adequately compensated by the 30 percent disability rating currently assigned, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.  As such, the Board finds the applicable criteria are adequate to rate the Veteran's bilateral pes planus and extra-schedular consideration is not indicated.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to the Veteran's service-connected bilateral pes planus disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the 30 percent rating currently assigned is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no indication or allegation that the Veteran's service-connected bilateral pes planus disability, alone, prevents him from securing or obtaining substantially gainful employment.  In fact, the July 2013 VA examiner specifically stated that the Veteran's service-connected disability did not impact his ability to work.  Therefore, the Board finds that TDIU has not been raised by the record and need not be addressed any further.  

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for residuals of injuries to his right shoulder and right sacrum.  He has asserted that, one evening, while riding in an Army vehicle in North Italy, he was thrown in the air and, because he held onto the "V wheel," he came down hard in the seat, which resulted in his right shoulder being dislocated and a bone sticking out of his right buttock area.  The Veteran has asserted that he received treatment from a Battalion doctor at the 15th Field Hospital but that the doctor did not have any medical equipment, as the area only consisted of a tent and table.  He has also asserted that his right shoulder and right sacrum pain have subsided since that time.  See statements from the Veteran dated July and October 2013; see also statements from Veteran's daughter dated November 2013.  

While the Veteran has reported injuring his right shoulder and right sacrum during service, and receiving treatment for those injuries, the service treatment records (STRs), which contain records from the 15th Field Hospital, do not contain any complaints, treatment, or findings related to an injury or disability involving the right shoulder or sacrum incurred during service.  

Despite the lack of evidence of an in-service right shoulder or sacrum injury or disability in the STRs, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  The Veteran is also competent to report that his right shoulder and right sacrum pain have persisted since service.  

However, a current diagnosis referable to the right shoulder or right sacrum has not been shown at any point prior or during the pendency of the claim.  Indeed, while the Veteran has reported that he has experienced right shoulder and right sacrum pain since service, he has not identified or submitted any post-service treatment records which contain a diagnosis of a residual right shoulder or right sacrum disability that has been or could be attributed to his reported in-service injuries.  

The post-service VA treatment records reflect that, in August 2012, the Veteran presented to VA for evaluation of eligibility for power mobility equipment and a ramp for his house.  During this evaluation, the Veteran reported his medical history, which included complaints of hand deformity and pain in his shoulder, back, and legs, and he also reported having an injury to his right shoulder during service.  Despite the foregoing and the objective evidence of limited shoulder motion, the examining physicians did not attribute the Veteran's complaints of shoulder or back pain, or the findings of limited motion, to an underlying disability; nor did the examining physicians refer the Veteran for further evaluation of his complaints.  Indeed, the remaining VA outpatient treatment records do not contain any complaints, treatment, or findings related to a right shoulder disability or condition.  See VA treatment records dated from September 2004 to January 2016.  

Likewise, while the Veteran has reported having continued pain in the right sacrum area since service, the post-service treatment records do not contain any complaints, treatment, or findings of a residual right sacrum disability or condition.  Given that the sacrum is located at the base of the spine, the Board has considered whether the numerous complaints of low back pain reflected in the VA treatment records can be considered a residual condition of the reported in-service right sacral injury; however, the Board finds probative that, despite the various complaints of low back pain and muscle spasms, these symptoms have also not been attributed to an underlying disability.  

As a result, the Veteran's report of pain in his shoulder, right sacrum, and low back, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In this regard, the Board again notes the Veteran is competent to report his symptoms, including that they have persisted since service, but, as a lay person, he is not competent to offer a diagnosis of a right shoulder or sacrum disability, as he does not possess the requisite specialized knowledge.  Indeed, the Board finds that a diagnosis of a right shoulder or sacrum disability (as opposed to mere symptoms) requires clinical evaluation by a medical professional.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a right shoulder or right sacrum disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board acknowledges that the Veteran has not afforded a VA examination in conjunction with these claims and no medical opinion has otherwise been obtained.  However, the Board finds that the claims do not meet the fundamental requirements necessary to obtain such an examination or opinion. 

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated, the evidence does not show the Veteran has been diagnosed with a right shoulder or right sacrum disability during, or at any point in close proximity, to this appeal.  Moreover, despite the Veteran's report of continued symptoms since service, the medical evidence of record weighs against the Veteran's assertions in this regard, as they do not document persistent or continued complaints of right shoulder or right sacrum pain, including since the Veteran filed his claim in 2012.  The medical evidence also weighs against a finding that any post-service complaints of shoulder, back, or other pain are representative of disabilities that can be attributed to the reported in-service injuries, as his complaints of pain have not been attributed to an actual disability or previous injury.  

Therefore, the Board finds that remand of these claims for an examination or to obtain a medical opinion under the circumstances presented in this case would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the presence or etiology of the claimed residual disabilities.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

In sum, the Board finds that the evidentiary record does not contain any competent and credible lay or medical evidence of a right shoulder or right sacrum disability at any point pertinent to this appeal.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim for benefits based on that disability is relevant evidence that must be considered in determining whether a current disability existed at the time the claim was filed or during its pendency).

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of a right shoulder or right sacrum injury, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus disability is denied.  

Entitlement to service connection for residuals of right shoulder injury is denied.  

Entitlement to service connection for residuals of right sacrum injury is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


